TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00539-CV




Board of Regents of the Texas State University System, Alan Dreeben, 
Kent Adams, Don Flores, Jimmy Hayley, Dora Alcala, John Dudley, 
Bernie Francis, Pollyanna Stephens, and Chancellor
Charles Matthews, Appellants

v.

Lamar Urbanovsky, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN502558, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Appellants have asked this Court to abate the appeal for forty-five days while the
parties attempt to finalize a settlement agreement.  We will grant the request and will abate the
appeal until January 12, 2006.  If by that time the parties have not finalized their settlement
agreement and filed a motion to dismiss with this Court, the parties are asked to file a report
informing this Court of the status of the negotiations and the appeal.
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   December 2, 2005